Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 1/18/2022 are acknowledged.  Claims 1, 3, 5-8, 10, and 14-17 are pending.

Response to Arguments
Arguments filed 1/18/2022 have been considered.
	The applicant persuasively argues that the change in the wording of the claim to only produce voltage when “wirelessly induced by inductive coupling” from the previous only produce voltage when “inductive coupling to the wireless charging source” overcomes the written description and enablement problem.  The use of varying magnetic fields or other wireless charging sources would still be inductive coupling and a conventional coil would function as claimed. 
	The applicant also correctly indicates that the claim language prevents the use of a battery in generating the power for the pair of electrodes.  A rejection, however, is presented below over the combination of Joseph and Kasic that is updated to reflect the new limitations.  Joseph teaches the surface disinfection electrodes of the implantable device can be powered by a variety of power sources including wirelessly and states that the particular power source it not critical (para [0059]).  Thus, it would be obvious to power the surface disinfection electrodes wirelessly with only an induction coil or an internal battery, or with any other power source that is capable of generating the needed power. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2013/0041238) in view of Kasic (US 2006/0183965).
	With regards to claim 1, Joseph et al. teaches a medical implant (implantable catheter 10) comprising a pair of electrodes (outer electrodes 26 and 28) mounted to the exterior surface of the housing and interconnected to a power source to produce a direct current over the exterior surface of the implantable medical device (fig 1, 2; abstract; para [0053]-[0055]; claim 56).  
	Joseph et al. does not teach that the exterior surface is an exterior surface of a housing enclosing a power source.  Joseph et al. teaches that the electrodes are used to prevent biofilm buildup on the implant (abstract).  Joseph et al. also teaches that medical implants where biofilm buildup is a concern include various implants including cochlear implants (para [0009]).  A person having ordinary skill in the art would have found it obvious to have applied the teaching of Joseph to eliminate biofilm using exterior surface electrodes to cochlear implants motivated by an expectation of successfully and desirably limiting biofilm build up on the implants. 
	Joseph et al., however, is silent as to the structure of a cochlear implant device.  It is thus necessary and therefore obvious to look to the prior art for known cochlear implant devices.  Kasic teaches a cochlear implant (100) which has a housing (110) in which is a power source (internal battery 140, power manager 142 coil 118), and controllers (processors 150, 152 and logic circuitry 256) (abstract; para [0037]-[0046]; and fig 2B).  Kasic teaches that the power source has a coil (receiving coil 
	Joseph teaches that the biofilm preventing electrodes can be powered by a variety of power sources such as batteries or wirelessly and that the power source is not critical (para [0059]). A person having ordinary skill in the art would have found it obvious to have powered the electrodes with any type of power source including from a battery or directly from an inductive coil motivated by an expectation of successfully providing the power to the electrodes.  
	The combination results in a housing having an external surface and enclosing a power source and a pair of electrodes mounted to the exterior surface of the housing and interconnected to the power source to produce a direct current over the exterior surface of the housing.
	The combination above results in the implant being a cochlear implant.
	Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied the external electrode biofilm prevention system of Joseph et al. to the housing of the cochlear implant of Kasic in order to prevent biofilm buildup on the implant.  
	Kasic teaches that the power source has a coil (receiving coil 118) that may be inductively coupled to a separate wireless charging source (to external unit 160 coil 162 to recharge) (para [0042] and fig 2b) to generate a voltage.
	Joseph teaches that the biofilm preventing electrodes can be powered by a variety of power sources such as batteries or wirelessly and that the power source is not critical (para [0059]). A person having ordinary skill in the art would have found it obvious to have powered the electrodes with any 
	The combination results in a housing having an external surface and enclosing a power source and a pair of electrodes mounted to the exterior surface of the housing and interconnected to the power source (power source powers the implant as a whole) to produce a direct current over the exterior surface of the housing. 
	The combination above results in the implant being a cochlear implant.
	Either combination (Joseph modified by Kasic or Kasic modified by Joseph) results in the claimed wireless charging source (160 and 162 of Kasic) that can produce a predetermined voltage (the voltage needed to power the disinfecting electrodes) when the coil (internal receiving coil 118) is inductively coupled and the claimed cochlear implant with an internal receiving coil.  The teaching of Joseph to use wireless power and that the powering of the electrodes is not critical renders it obvious to have the electrodes only powered with the wireless induction is occurring (one can select whatever power source for the electrodes).  Both combination results in the claimed pair of exterior surface electrodes. 
	With regards to claim 3, Joseph et al. teaches that the current over the exterior surface of the housing has a current density within the claimed range (gives an included range of 5 to 50 µA/cm2) (claim 41). 
	With regards to claim 5, Kasic teaches that control instructions are provided to the control processors in housing of the implant (para [0042]).  The controller is connected to the power source and thus the pair of electrodes.  Joseph et al. teaches activating the electrodes to destroy biofilm when it is detected that biofilm has built up (para [0085]).
	A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation in order to achieve automatic control.  

	With regards to claim 6, Joseph et al. teaches that the electrical current over the exterior of the housing can be applied for extended periods of time (such as 72 hours) that are at least one hour (claim 38).  The combination above results in the controller programmed as claimed.
	With regards to claim 10, Joseph et al. teaches providing a medical implant (implantable catheter 10) comprising a pair of electrodes (outer electrodes 26 and 28) mounted to the exterior surface of the housing and interconnected to a power source to produce a direct current over the exterior surface of the implantable medical device (fig 1, 2; abstract; para [0053]-[0055]; claim 56).  Joseph et al. teaches producing the direct current over the exterior surface of the medical implant for a predetermined time (time period selected) and at a predetermined current density (at the taught voltage density) if a biofilm is present on the exterior surface of the medical implant (teaches detecting biofilm and then using the electric field to remove the biofilm (abstract; para [0021]-[0022], [0083], [0085]).
	Joseph et al. does not teach that the exterior surface is an exterior surface of a housing enclosing a power source.  Joseph et al. teaches that the electrodes are used to prevent biofilm buildup on the implant (abstract).  Joseph et al. also teaches that medical implants where biofilm buildup is a concern include various implants including cochlear implants (para [0009]).  A person having ordinary skill in the art would have found it obvious to have applied the teaching of Joseph to eliminate biofilm using exterior surface electrodes to cochlear implants motivated by an expectation of successfully and desirably limiting biofilm build up on the implants. 

	Kasic teaches that the power source has a coil (receiving coil 118) that may be inductively coupled to a separate wireless charging source (to external unit 160 coil 162 to recharge) (para [0042] and fig 2b) to generate a voltage.
	Joseph teaches that the biofilm preventing electrodes can be powered by a variety of power sources such as batteries or wirelessly and that the power source is not critical (para [0059]). A person having ordinary skill in the art would have found it obvious to have powered the electrodes with any type of power source including from a battery or directly from an inductive coil motivated by an expectation of successfully providing the power to the electrodes.  
	The combination above results in the implant being a cochlear implant.
	Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied the external electrode biofilm prevention system of Joseph et al. to the housing of the cochlear implant of Kasic in order to prevent biofilm buildup on the implant.  
	Kasic teaches that the power source has a coil (receiving coil 118) that may be inductively coupled to a separate wireless charging source (to external unit 160 coil 162 to recharge) (para [0042] and fig 2b) to generate a voltage.

	The combination results in a housing having an external surface and enclosing a power source and a pair of electrodes mounted to the exterior surface of the housing and interconnected to the power source (power source powers the implant as a whole) to produce a direct current over the exterior surface of the housing.
	The combination above results in the implant being a cochlear implant.
	Either way, the combination results in the method as claimed.  The claimed wireless charging source (160 and 162 of Kasic) that produces a predetermined voltage (the voltage needed to power the disinfecting electrodes) when the coil (internal receiving coil 118) is inductively coupled and the claimed cochlear implant with an internal receiving coil.  The teaching of Joseph to use wireless power and that the powering of the electrodes is not critical renders it obvious to have the electrodes only powered with the wireless induction is occurring (one can select whatever power source for the electrodes).  Both combinations results in the claimed pair of exterior surface electrodes that treat the exterior surface of the implant.
	With regards to claim 14, Joseph et al. teaches that the current density is within the claimed range (gives an included range of 5 to 50 µA/cm2) (claim 41).
.

Claims 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2013/0041238) and Kasic (US 2006/0183965) as applied to claims 6 and 14 above and further in view of Arumugam et al. (US 2013/0213823).  
	With regards to claim 7, Joseph et al. teaches using the electrodes to detect biofilm presence using impedance change (para [0085] and [0086]) and teaches that other detection methods can be used (para [0022]).  A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation and device as a whole in order to achieve automatic control.  Thus, the combination above results in the controller being programmed to sample a pair of electrodes to determine whether a biofilm is formed. 
	Joseph et al., however, does not specify doing so by monitoring redox properties of the electrodes.  Arumugam et al. teaches that bacteria (biofilm) can be detected using electrically with electrode by a variety of means including impedance spectroscopy and redox reactions.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have detected biofilm electrically with the electrodes by monitoring redox properties, impedance change, or both motivated by an expectation of successfully detecting biofilm. 
	With regards to claim 8, Joseph et al. teaches generating the electrical current over the exterior surface of the housing in response to determining that a biofilm is present (para [0085]). A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation and device as a whole in order to achieve automatic control.   The combinations thus results in wherein the controller is programmed to produce the electrical current 
	With regards to claim 16, Joseph et al. teaches using the electrodes to detect biofilm presence using impedance change (para [0085] and [0086]) and teaches that other detection methods can be used (para [0022]).  A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation and device as a whole in order to achieve automatic control.  Thus, the combination above results in the controller being programmed to sample a pair of electrodes to determine whether a biofilm is formed. 
	Joseph et al., however, does not specify doing so by monitoring redox properties of the electrodes.  Arumugam et al. teaches that bacteria (biofilm) can be detected using electrically with electrode by a variety of means including impedance spectroscopy and redox reactions.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have detected biofilm electrically with the electrodes by monitoring redox properties, impedance change, or both motivated by an expectation of successfully detecting biofilm. 
	The combination results in the step of sampling the pair of electrodes to determine whether a biofilm is formed by monitoring the redox properties of the pair of electrodes.
	With regards to claim 17, Joseph et al. teaches generating the electrical current over the exterior surface of the housing in response to determining that a biofilm is present (para [0085]). A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation and device as a whole in order to achieve automatic control.   The combinations thus results in wherein the controller is programmed to produce the electrical current over the exterior surface of the housing in response to determining that the redox properties indicate the presence of a biofilm.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799